Citation Nr: 0926533	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  06-38 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for low back disorder.  

3.  Entitlement to service connection for sleep apnea.  

4.  Entitlement to an initial rating in excess of 10 percent 
for a left knee disorder.  

5.  Entitlement to an initial rating in excess of 10 percent 
for rhinitis.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to 
September 1983 and from December 2003 to March 2005.  

This appeal arises from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In his June 2006 notice of disagreement 
the Veteran limited the issues on appeal to service 
connection for PTSD, and higher initial ratings for the left 
knee disorder, rhinitis and a right foot disorder.  

The appeal also arises from a December 2007 rating decision.  
In his February 2008 notice of disagreement the Veteran 
limited the issues he appealed to service connection of a low 
back disorder and sleep apnea.  

The RO in an April 2008 rating decision granted a 20 percent 
initial rating for the Veteran's service connected right foot 
disorder.  In April 2008 the Veteran withdrew his appeal for 
a higher initial rating for the right foot.  The issues 
currently for appellate consideration are limited to those on 
the title page.  

The Veteran in May 2008 submitted a claim for an earlier 
effective date for additional compensation for his 
dependents.  As the issue has not been developed or certified 
for appellate review it is referred to the RO for appropriate 
action.  

The issues of service connection for a low back disorder and 
sleep apnea, and the issue of the initial rating for the left 
knee disorder are being remanded and are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's duties in Iraq included running convoys and 
the dangers associated therewith.  

2.  VA psychologist has indicated the constant stress of 
being in a war zone caused the Veteran to develop PTSD.  

3.  The evidence does not demonstrate the Veteran's service-
connected rhinitis has produced nasal polyps.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been 
met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304(f) 
(2008).  

2.  The criteria for an initial rating in excess of 10 
percent for rhinitis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  

With respect to the issue of service connection for PTSD, 
since the decision below grants service connection, a 
discussion of VA's compliance with the duty to notify and 
assist is unnecessary.  

As to the claim for an increased rating, since the Veteran's 
contentions reflect an  appropriate understanding of the 
information and evidence necessary to substantiate his claim, 
and he is represented by a service organization, any notice 
errors are harmless.  In May 2008, the Veteran was sent a 
letter in compliance with the holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

With respect to the duty to assist, the records identified by 
the Veteran have been obtained.  He has been afforded two VA 
examinations to determine the current severity of his 
rhinitis.  He appeared and gave testimony before the 
undersigned Veterans Law Judge in February 2009.  Therefore, 
no further actions on the part of VA are required to assist 
the Veteran with his claim.  


I.  Service Connection for PTSD

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 3.304 
(2008).  

The Veteran was first evaluated for symptoms of PTSD in June 
2005.  He was then  examined by VA in October 2005 to 
determine if his psychiatric symptoms met the criteria for 
diagnosis of PTSD.  The VA examiner noted the Veteran had 
recently returned from a tour of duty in Iraq in January 
2005, and his military occupational specialty was mechanic.  
The Veteran described his experiences as follows:  

Any time you come out, you're dressed 
with weapons, magazines, anytime you 
could get hit; You never knew when you 
would get hit, we ran convoy up north, 
down south, there could be a road side 
bomb, anywhere, you were always nervous 
and tense, you were just lucky to get 
back inside; there were planes going all 
by all the time, you couldn't get any 
sleep; home and family were constantly on 
your mind, there was nothing to do, at 
anytime you would have to run a convoy, 
stress is on you 24-7.  

After interviewing the Veteran the VA psychologist concluded 
his symptoms met the criteria for diagnosis of PTSD.  The 
Veteran endorsed being irritable, angry, unable to sleep, and 
was having problems with his family and with social 
relationships.  He felt distant from others.  He avoided 
talking about his war experiences.  He had difficulty 
relaxing.  His anxiety and irritability expressed itself in 
angry outbursts.  He was having nightmares.  The examiner 
stated his primary stressor related to PTSD was the constancy 
of being in a war zone.  

The RO denied the Veteran's claim on the basis there was no 
verified stressor in service.  In this case, however, VA's 
own examiner, who concluded the Veteran had PTSD, identified 
the precipitating stressor as simply the Veteran's presence 
in the Iraqi War Zone.  The Veteran's service personnel 
records show him in a designated imminent danger pay area, 
and that he was in Kuwait and Iraq from March 2004 to 
February 2005.  An award recommendation included the 
observation the Veteran "set an example of courage, wisdom 
and expertise by participating in escort missions traveling 
both northern and southern Iraq."  Under these 
circumstances, the stressor identified as causing PTSD has 
been corroborated, the Veteran has been diagnosed to have 
PTSD, and his symptoms are linked to his stressor.  
Therefore, the evidence supports the grant of service 
connection for PTSD.  

II.  Initial Rating for Rhinitis

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The Schedule for Rating Disabilities provides that disability 
due to rhinitis is rated as 30 percent disabling with polyps.  
A 10 percent rating is assigned without polyps, but with 
greater than 50-percent obstruction of nasal passage on both 
sides or complete obstruction on one side.  38 C.F.R. § 4.97, 
Diagnostic Code 6522 (2008).   

The Veteran was examined by VA in September 2005.  
Examination revealed 75 percent blockage on the left and 50 
percent blockage on the right.  No polyps were visible.  

Based on those findings the RO in April 2006 granted service 
connection and assigned a 10 percent rating.  The Veteran 
asserts a higher initial rating should be assigned.  

The Veteran was again examined by VA in April 2008.  
Examination revealed obstruction of 70 percent on the left 
and 50 percent on the right.  No nasal polyps were present.  

A higher rating requires the presence of nasal polyps.  The 
Veteran reviewed the Veteran's VA records of outpatient 
treatment and found no diagnosis of any nasal polyps.  

In the absence of nasal polyps a higher initial rating for 
rhinitis is not warranted.  38 C.F.R. § 4.97, Diagnostic Code 
6522 (2008).  As there is no variation in the level of 
impairment shown a staged rating is not applicable in this 
case.  Fenderson v. West, 12 Vet. App. 119 (1999).  

ORDER

Service connection for PTSD is granted.  

An initial rating in excess of 10 percent for rhinitis is 
denied.  

REMAND

The Veteran has asserted he injured his low back in service 
on the same occasion he sustained a contusion of the left 
knee.  He has reported having knee numbness and tingling 
immediately after the injury, but there are no complaints of 
low back pain documented in the service treatment records.  
The first record documenting low back symptoms appears in VA 
treatment records in 2006.  A December 2006 report of X-rays 
of the lumbar spine, includes a clinical history of the 
Veteran being injured in Iraq and now having low back pain.  
The X-ray report revealed "grade one anterolisthesis of L5 
on S1, due to bilateral spondylolysis which is a chronic 
stress fracture of the pars interarticularis."  Later 
private records include diagnosis and impressions of lumbar 
radiculopathy with radiating pain down the right lower 
extremity, and July 2007 private medical records implicate 
the Veteran's left knee with his low back complaints.  
February 2008 VA records, however, note it was unclear 
whether the etiology of the Veteran's low back disorder was 
either spine disease versus an impact contusion.  A more 
precise medical opinion as to the etiology of the Veteran's 
back disorder should be sought.  

As to the Veteran's knee, the evidence suggests his back 
complaints may be impacting a comprehensive evaluation of his 
knee.  A current examination that accounts for this should be 
accomplished.  

As to sleep apnea, the Veteran has reported that while in 
Iraq he had difficulty sleeping.  Since he returned, VA 
records reveal he had difficulty staying asleep.  In April 
2007 polysomnography at VA supported a diagnosis of 
obstructive sleep apnea.  The United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court") has held 
that the VA is obligated to give the veteran a medical 
examination to include a medical opinion as to whether his 
current disabilities are in any way related to those he may 
have experienced in service.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The Veteran should be afforded a VA 
examination and a medical opinion obtained as to whether the 
Veteran's sleep apnea had its onset in service.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all 
health care providers who have treated 
him since April 2008 for his left knee 
disorder and since April 2007 for his low 
back disorder.  With any necessary 
authorization from the veteran, obtain 
copies of pertinent treatment records 
identified by the Veteran.  

2.  Arrange for the Veteran to undergo an 
orthopedic and neurologic examination.  
The claims folder should be made 
available in conjunction with the 
examination/s.  As to the knee, the 
examination report should include range 
of motion of the left knee in degrees of 
arc, as well as comment upon any 
additional impairment due to pain, 
fatigability, or with use, and whether 
there is adequate pathology of the left 
knee to support the complaints of pain 
and limitations observed.  Likewise, the 
appropriate examiner should differentiate 
between any pain of the left lower 
extremity related to any current back 
disorder and the pain due to the 
Veteran's service-connected left knee 
disorder itself.  

As to the back, the examiners are asked 
to diagnose any current low back 
disorder.  

For each current diagnosis of a low back 
disorder they are asked to opine whether 
it is at least as likely as not (50 
percent probability) that it began in 
service or was caused by an incident in 
service?  

If not, is any current low back disorder 
causally related to the Veteran's service 
connected left knee disorder?  

If not, has the Veteran's left knee 
disorder aggravated any low back disorder 
causing it to increase in severity beyond 
the nature progression of the back 
disorder?  

The examiners are asked to explain the 
basis for their opinions.  

3.  Arrange for the Veteran to be 
examined by an individual with experience 
in the diagnosis of sleep apnea.  The 
claims folder should be made available in 
conjunction with the examination.  The 
examiner is asked to elicit from the 
Veteran a description of his sleep habits 
and any difficulty sleeping in service, 
review the April 2007 VA somnography 
evaluation and answer the following 
question:  

Is it at least as likely as not (50 
percent probability) the Veteran's 
currently diagnosed obstructive sleep 
apnea began in service?  

4.  If a benefit sought on appeal remains 
denied the Veteran and his representative 
should be provided with an appropriate 
supplemental statement of the case and be 
given opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


